Johnston, C. J.
(dissenting) : I am of opinion that within the meaning of the statute the plaintiff was unavoidably prevented from filing the motion within three days after the return of the verdict and, therefore, that the order granting a new trial should be upheld. The prevention is as unavoidable where the plaintiff had not learned and could not by due diligence have learned of the misconduct within three days as if he had been deprived of the opportunity to file the motion within that time on account of sickness, or interruption of travel, or the failure of the postal facilities. The lack of information which he could not by due diligence acquire is an obstacle as unavoidable as the lack of physical power to prepare the motion and hand it to the clerk. Would it not be regarded to be unavoidable if the attorney fraudulently omitted to file the motion until after three days and the party who relied on him to do so did not learn of his treachery until after that time ? Or if a party should not learn until the fourth day that the jury had been corrupted by the opposing party should the delay not be regarded as unavoidable when he applied for a new trial as soon as he discovered the fraud ? The plaintiff was not warranted in alleging misconduct of the jury unless he had reason to believe that it had occurred, and if he could not by the ordinary means available or by reasonable diligence learn of the ground his delay in alleging it appears to me to *255be unavoidable. It appears to be the policy of the law to allow a motion for a new trial more than three days after the verdict or decision wherever the party was prevented from filing it within that time by any unavoidable circumstance. I think the judgment granting a new trial should be affirmed.